PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROWNE et al.
Application No. 15/761,389
Filed: 19 Mar 2018
For: SWEETENING COMPOSITIONS
Docket No. 3711.8930002/MSB/JGM
:	SUA SPONTE DECISION
:	WITHDRAWING THE HOLDING
:	OF ABANDONMENT
:
:



This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed March 11, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a court appeal of the Patent Trial and Appeal Board Decision mailed on December 1, 2021.  Subsequent to the decision, Applicant timely filed a Request for Rehearing on January 31, 2022.  The request was denied by the Board in a decision mailed on February 24, 2022.  The Office mailed a Notice of Abandonment on March 11, 2022, noting that the period for seeking court review of the December 1, 2021 decision had expired.

37 CFR 90.3(b) states, in relevant part:

A timely request for rehearing will reset the time for appeal or civil action to no later than sixty-three (63) days after action on the request.

In addition, MPEP 1214.03 states, in relevant part:

	If a timely request for rehearing of the Board’s decision is filed, the time for filing a 	notice of appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a 	civil action expires 63 days after a decision on a request for rehearing or reconsideration 	(37 CFR 90.3(b)(1) ). An applicant may file a RCE during the 63 day period available to 	appeal after decision on the rehearing request. See MPEP § 706.07(h), subsection XI

In view of 37 CFR 90.3(b) and MPEP 1214.03, Applicant has sixty-three days from            February 24, 2022 to seek court review of the decision or to file an RCE.  Accordingly, it is obvious that the Notice of Abandonment was prematurely mailed.  In view thereof, the holding of abandonment is withdrawn.



Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions